Citation Nr: 9911422	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  97-30 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to December 
1945.  His military occupational specialty was as a rifleman.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

In a September 1993 rating decision, the RO denied service 
connection for bilateral hearing loss on a direct basis.  In 
the current appeal, the Board notes that the RO has 
considered the veteran's claim for bilateral hearing loss 
without regard to finality of the previous determination.  

In accordance with the United States Court of Appeals for 
Veterans Claims (known as the United States Court of 
Veteran's Appeals prior to March 1, 1999) (hereinafter, "the 
Court") ruling in Barnett v. Brown, 8 Vet. App. 1 (1995), 
the Board is obligated to address the issue of new and 
material evidence regardless of whether the RO based its 
determination on that issue.  Additionally, the veteran has 
presently claimed that a bilateral hearing loss is secondary 
to his service-connected malaria.  In accordance with Ashford 
v. Brown, 7 Vet. App. 120 (1997), the Court held that by 
raising a different argument as to the etiology of a 
disorder, a veteran had not raised a separate and distinct 
disability claim and did not create a new basis of 
entitlement.  Hence, the Board will proceed with a 
determination of whether  new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for bilateral hearing loss.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
bilateral hearing loss when it issued an unappealed rating 
decision in September 1993.

2.  The evidence received since the final unappealed 
September 1993 rating decision does not bear directly or 
substantially upon the issue at hand, is essentially 
duplicative or cumulative, and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

Evidence received since the September 1993 rating decision 
wherein the RO denied entitlement to service connection for 
bilateral hearing loss is not new and material, and the claim 
for service connection is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991);  38 C.F.R. §§ 3.104, 3.156, 20.1103 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record prior to the September 1993 
rating decision wherein the RO denied entitlement to service 
connection for bilateral hearing loss is briefly summarized 
below.

The April 1942 induction examination report reflects 20/20 
whispered voice, bilaterally.  No ear abnormalities were 
noted upon examination.  Upon examination at time of 
discharge in December 1945, there was demonstrated 15/15 
whispered voice, bilaterally.  Ear examination was again 
reported as normal.  

Upon rating decision in September 1947, service connection 
for malaria was established, and a 50 percent rating was 
established, effective from April 1, 1946 through November 
11, 1947.  The evaluation was reduced to noncompensable 
effective from November 12, 1947.  The noncompensable rating 
is still in effect.  

Post service private and VA records dated from 1969 through 
1990 show treatment for various disabilities not to include 
bilateral hearing loss.  The first mention of hearing 
impairment was upon a VA outpatient treatment record in 
January 1993 when the veteran gave a history of a "deaf" 
left ear.  In March 1993 it was noted that he was scheduled 
to undergo audiometric testing in June 1993.  


The evidence added to the record since the September 1993 
rating decision wherein the RO denied entitlement to service 
connection for bilateral hearing loss is reported below.

VA medical records dated from June 1996 to October 1996 were 
added to the claims file, but they do not reference treatment 
for hearing impairment.  Subsequently added to the record 
were additional VA records dated from November 1995 to 
October 1996.  In August 1996, it was noted that the veteran 
had a bilateral sensorineural hearing loss (SNHL).  VA 
audiometric examination in April 1998 resulted in diagnosis 
of moderate-severe SNHL, symmetric.  

At the time of authorized audiological evaluation in August 
1998, the veteran gave a history of inservice exposure to 
noise as an infantry rifleman.  He also indicated a post 
service history of noise exposure in his work as a sheet 
metal worker and carpenter.  He also reported intermittent 
tinnitus in both ears.  

Upon audiometric testing, pure tone thresholds, in decibels, 
were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
50
55
60
65
LEFT
30
45
50
55
60

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 88 percent in the left ear.  
The examiner noted that the veteran was 83 years old and was 
separated from service in 1945.  Inservice noise exposure was 
indicated with the veteran's hearing becoming much worse in 
recent years.  Otologic examination was normal.  Bilateral 
SNHL was diagnosed.  In the examiner's opinion, "most" of 
the appellant's hearing and tinnitus were "age related."  

Criteria

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  

Service connection for hearing loss is established when 
hearing status meets pure tone and speech recognition 
criteria.  For the purposes of applying the laws administered 
by VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1998).  

Where a veteran served 90 days or more during a period of war 
and organic disease of the nervous system, such as SNHL, 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (1998).  

When aggravation of a nonservice-connected disability is 
proximately due to or the result of a service-connected 
disorder, service connection is warranted for the degree of 
aggravation, but only that degree, over an above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.

Also controlling in this case are decisions of the Court 
concerning the types of evidence required to establish 
important facts.  The Court has held that a lay person can 
provide probative eye-witness evidence of visible symptoms, 
however, a lay person can not provide probative evidence as 
to matters which require specialized medical knowledge 
acquired through experience, training or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Court has 
further held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Grottveit, 5 Vet. App. at 93.  

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105;  
38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted agency or other agency of 
original jurisdiction shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  A final and binding agency decision 
shall not be subject to revision on the same factual basis 
except by duly constituted appellate authorities or except as 
provided in § 3.105 of this part.  38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. § 2-
.1103.

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

The Board notes that the United States Court of Appeals for 
the Federal Circuit (hereinafter, "the Court of Appeals") 
recently ruled that the Court erred in adopting the test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
Colvin, the Court adopted the following rule with respect to 
the evidence that would justify reopening a claim on the 
merits of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome." Colvin, 1 Vet. App. at174.  In light of 
the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Analysis

The veteran seeks to reopen his claim for service connection 
for bilateral hearing loss which the RO denied when it issued 
an unappealed rating decision in September 1993.  When a 
claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105;  38 C.F.R. 
§ 3.104.

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis, not only 
since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not previously of record and is not merely cumulative of 
evidence previously of record.

A review of the RO's findings in September 1993 shows it 
found that a hearing loss was not shown in service, and that 
the first mention of a hearing loss was reported in January 
1993, when the veteran reported he had a deaf ear.  He was to 
undergo audiometric testing.  

In the case at hand, the Board finds that new and material 
evidence has not been submitted regarding hearing loss to 
warrant reopening of the veteran's claim.  The specified 
basis of the RO denial was that a hearing loss had not been 
shown in service, nor had a hearing loss disabling to a 
compensable degree been shown within one year of discharge.

The evidence recently received is essentially cumulative of 
earlier evidence and does nothing to establish onset of 
hearing loss during service.  This evidence consists of VA 
treatment and examination reports dated in the 1990's.  The 
veteran was shown to have a sensorineural hearing loss when 
examined by VA in April and August 1998.  His bilateral 
hearing loss, although he reported exposure to noise in 
service as a rifleman in service and post service noise 
exposure as a sheet metal worker, was not specifically 
related to his period of service.  In fact, the VA examiner 
in August 1998 noted that the veteran was 83, and determined 
that "most" of the veteran's hearing loss was "age 
related".  The examiner did not relate the veteran's hearing 
loss to any incident of service including his reported 
history as a rifleman.

The veteran has currently predicated the etiology of his 
hearing loss to his service-connected malaria, a disorder 
which has been quiescent and been evaluated as noncompensable 
for many years.  The veteran does not possess any specialized 
medical training to have the competence to opine as to 
diagnosis or etiology of any disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 192 (1992).  In this regard, the Board 
notes that there is no competent medical evidence of record 
linking his post service diagnosed bilateral hearing loss to 
his service-connected malaria neither on a causal basis nor 
on the basis of aggravation.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).


Under the new Elkins test, VA must first determine whether 
the veteran has submitted new and material evidence under 
38 C.F.R. § to reopen the claim.  The additional evidence 
regarding bilateral hearing loss is cumulative thereby 
failing the first test.  In this regard, the veteran is shown 
to have a hearing loss.  

It was already known that the veteran was suffering from 
hearing loss prior to the September 1993 rating decision 
wherein the RO denied entitlement to service connection for 
bilateral hearing loss.  The veteran himself at that time was 
competent to express an opinion as to his symptomatology and 
explicitly reported that he was suffering from deafness and 
was to be scheduled to undergo audiometric testing.

The additional evidence submitted subsequent to the September 
1993 rating decision shows that the veteran's complaints of 
hearing loss were verified on the basis of VA audiology 
examinations.  Moreover, despite the veteran's report of 
noise exposure in service as a rifleman, the VA audiology 
expressed an unfavorable opinion as to the etiology of his 
bilateral hearing loss; that is, the VA examiner determined 
that the veteran's bilateral hearing loss was a consequence 
of age and was not linked to active service.

As the Board noted earlier, the Court recently announced a 
three step test with respect to new and material cases.  
Under the new Elkins test, VA must first determine whether 
the veteran has submitted new and material evidence under 
38 C.F.R. § 3.156 to reopen the claim; and if so, VA must 
determine whether the claim is well grounded based on a 
review of all the evidence of record; and lastly, if the 
claim is well grounded, VA must proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist has been fulfilled.  Winters v. West, No. 97-2180, 
slip op. at 4 (U.S. Vet. App. Feb. 17, 1999); Elkins v. West, 
No. 97-1534, slip op. at 15 (U.S. Vet. App. Feb. 17, 1999).


As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for bilateral 
hearing loss, the first element has not been met.  
Accordingly, the Board's analysis must end here.  Butler v. 
Brown, 9 Vet. App. at 171 (1996).


ORDER

The veteran not having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
bilateral hearing loss, the appeal is denied.   


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

